--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


PROPERTY OPTION AGREEMENT


THIS AGREEMENT made and entered into as of the 14th day of July, 2006


BETWEEN:           James Sorrell, an individual having a mailing address at
P.O. Box 4566, Fort Smith, Arkansas, 72914


(Herein called the “Optionor”)


OF THE FIRST PART


AND:
American Goldrush Corp., a company having an office at 708-1155 West Pender
Street, Vancouver, B.C., V6E 2P4





 
(Herein called the “Optionee”)



 
OF THE SECOND PART



WHEREAS the Optionor has represented that he is the sole recorded and beneficial
owner of the 39 unpatented Federal mining claims located in the Oro Blanco
Mining District of Santa Cruz County, Arizona covering approximately 640 acres
(the “Property) described in Schedule “A” attached hereto;


AND WHEREAS the Optionor now wishes to grant to the Optionee the exclusive right
and option to acquire an undivided 100% right, title and interest in the
Property on the terms and conditions hereinafter set forth;


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises,
the mutual covenants herein set forth and the sum of One Dollar ($1.00) of
lawful money of United States currency now paid by the Optionee to the Optionor
(the receipt whereof is hereby acknowledged), the Parties hereto do hereby
mutually covenant and agree as follows:


1.
Definitions



 
 The following words, phrases and expressions shall have the following meanings:



(a)            “After Acquired Properties” means any and all mineral interests
staked,located, granted or acquired by or on behalf of either of the parties
heretoduring the currency of this Agreement which are located, in the whole orin
part, within the Area of Interest;


 
(b)
“Area of Interest” shall be any mining lands wholly or partly located within
five miles of the Property, as the Property boundary exists as at the date of
this Agreement;


1

--------------------------------------------------------------------------------



 
(c)
“Expenditures” includes all direct or indirect expenses [net of government
incentives and not including payments to the Optionor pursuant to section 4,
paragraphs (a), (b)(ii), (c)(ii), (d)(ii), (e)(i), (f)(i), and (g)(i) hereof] of
or incidental to Mining Operations. An Affidavit of Expenditures from the
Controller or other financial officer of the Optionee, together with a statement
of Expenditures in reasonable detail shall be prima facie evidence of such
Expenditures; the parties hereto agree that Property payments and Property
expenditures are separate payments as outlined in paragraph 4;



 
(d)
“Facilities” means all mines and plants, including without limitation, all pits,
shafts, adits, haulageways, raises and other underground workings, and all
buildings, plants, facilities and other structures, fixtures and improvements,
and all other property, whether fixed or moveable, as the same may exist at any
time in, or on the Property and relating to the operator of the Property as a
mine or outside the Property if for the exclusive benefit of the Property only;



 
(e)
“Force Majeure” means an event beyond the reasonable control of the Optionee
that prevents or delays it from conducting the activities contemplated by this
Agreement other than the making of payments referred to in Section 4 herein.
Such events shall include but not be limited to acts of God, war, insurrection,
action of governmental agencies reflecting an instability in government
procedures, or delay in permitting unacceptable to both Optionor and Optionee;



 
(f)
“Mineral Products” means the commercial end products derived from operating the
Property as a mine:



 
(g)
“Mining Operations” includes:



 
(i)
Every kind of work done on or with respect to the Property by or under the
direction of the Optionee during the Option Period or pursuant to an approved
Work Program; and




2

--------------------------------------------------------------------------------



 
(ii)
Without limiting the generality of the foregoing, including all work capable of
receiving assessment credits pursuant to the laws, rules, and regulations of the
state of Arizona and the work of assessment, geophysical, geochemical and
geological surveys, studies and mapping, investigating, drilling, designing,
examining equipping, improving, surveying, shaft sinking, raising, cross-cutting
and drifting, searching for, digging, trucking, sampling, working and procuring
minerals, ores and metals, in surveying and bringing any mineral claims to lease
or patent, in doing all other work usually considered to be prospecting,
exploration, development, a feasibility study, mining work, milling
concentration, beneficiation or ores and concentrates, as well as the separation
and extraction of Mineral Products and all reclamation, restoration and
permitting activities;

 
 
(h)
“Net Smelter Royalty” means that Net Smelter Royalty as defined in Schedule “B”
attached hereto (“NSR”);



 
(i)
“Option” means the option granted by the Optionor to the Optionee to acquire,
subject to the NSR reserved to the Optionor, an undivided 100% right, title and
interest in and to the Property as more particularly set forth in Section 4;



 
(j)
“Option Period” means the period from the date hereof to the date at which the
Optionee has performed its obligations to acquire its 100% interest in the
Property as set out in Section 4 hereof;



 
(k)
“Property” means the Arizona state land described in Schedule “A”;



 
(l)
“Work Program” means a program of work reasonably acceptable to both parties in
respect of a particular Property, contained in a written document setting out in
reasonable detail;



 
(i)
An outline of the Mining Operations proposed to be undertaken and conducted on
the Property, specifically stating the period of time during which the work
contemplated by the proposed program is to be done and performed



 
(ii)
The estimated cost of such Mining Operations including a proposed budget
providing for estimated monthly cash requirements in advance and giving
reasonable details; and



 
(iii)
The identity and credentials of the person or persons undertaking the Mining
Operations so proposed if not the Optionor, then a person reasonably acceptable
to both parties hereto.




3

--------------------------------------------------------------------------------



2.
Headings



 
Any heading, caption or index hereto shall not be used in any way in construing
or interpreting any provision hereof.



3.
Singular, Plural



Whenever the singular or masculine or neuter is used in this Agreement, the same
shall be construed as meaning plural or feminine or body politic or corporate or
vice versa, as the context so requires.


4.
Option



 
The Optionor hereby grants to the Optionee the sole and exclusive right and
option (the “Option”) to earn a 100% interest in the Property exercisable as
follows:



(a)
The Optionee paying the sum of USD $35,000 to the Optionor by way of cash;



(b)
On or before May 31st, 2007



(i)            The Optionee incurring Expenditures of USD $75,000 on the
Property;


(ii)            The Optionee paying USD $50,000 to the Optionor;


(c)
On or before May 31st, 2008



(i)            Optionee incurring Expenditures of USD $300,000 on the Property
in addition to the expenditures referred to in clause (b)(i);


(ii)            The Optionee paying USD $100,000 to the Optionor;


(d)
On or before May 31st, 2009



 
(i)
The Optionee incurring Expenditures of USD $300,000 on the Property in addition
to the expenditures referred to in clauses

 
(b)(i) and (c)(i) hereof; and



 
(ii)
The Optionee paying USD $125,000 to the Optionor;



(e)
On or before May 31st, 2010



 
(i)
The Optionee paying USD $150,000 to the Optionor; and




4

--------------------------------------------------------------------------------



(f)            On or before May 31st, 2011


(i)            The Optionee paying USD $200,000 to the Optionor; and


(g)            On or before May 31st, 2012


(i)            The Optionee paying USD $200,000 to the Optionor.


Following which the Optionee shall be deemed to have exercised the Option (the
“Exercise Date”) and shall be entitled to an undivided 100% right, title and
interest in and to the Property with the full right and authority to equip the
Property for production and operate the Property as a mine subject to the rights
of the Optionor to receive the NSR.


The Optionee has the one time right exercisable for 90 days following completion
of a bankable feasibility study to buy the Optionor’s NSR for USD $500,000 per
1% increment (i.e. an amount equal to USD $1,000,000 for the Optionor’s entire
2% NSR interest). The Optionee may purchase either none, one-half, or all of the
Optionor’s 2% NSR interest.  The right to purchase the said NSR interest shall
be exercised by the Optionee providing the Optionor with notice of the purchase
accompanied by payment in the amount of USD $500,000 per each 1% purchased.


The Optionor and Optionee understand and confirm that all Expenditures incurred
in a particular period, including any excess in the amount of Expenditures
required to be incurred to maintain the Option during such period, shall be
carried over and included in the aggregate amount of Expenditures for the
subsequent period.


Notwithstanding paragraphs (b)(i), (c)(i), and (d)(i) if the Optionee has not
incurred the requisite Expenditures to maintain its option in good standing
prior to May 31st of any given year, the Optionee may pay to the Optionor within
60 days following the expiry of such period, the amount of the deficiency and
such amount shall thereupon be deemed to have been Expenditures incurred by the
Optionee during such period.


(f)
The Optionor agrees that the Optionee can engage anyone of its choosing as the
primary contractor for all exploration activities undertaken on the Property;



(g)
Company assumes future carrying costs (annual claim filing fees) of the property
estimated at USD $4,900 per year thereafter. This figure applies to the property
at its current size. Any fees paid to the government for recording assessment
work shall not constitute exploration expenditures.



(h)
All figures are United States Funds.



(i)
The doing of any act or the incurrence of any cash payments by the Optionee
shall not obligate the Optionee to do any further acts or make any further
payments




5

--------------------------------------------------------------------------------



5.            Transfer of Title


Upon Optionee’s completion of all requirements to earn a 100 percent interest in
the Property, the Optionor will deliver or cause to be delivered to the
Optionee’s solicitors a duly executed transfer of Property in favor of the
Optionee (the “Optionee Transfer”). The Optionee shall be entitled to record the
Optionee transfer with the appropriate government offices to effect transfer of
legal title of the Property into its own name upon the full and complete
exercise of the Option by the Optionee.  In the event the Optionee Transfer is
recorded, the Optionor shall be entitled to record notice of its NSR interest.
 
6.            Mining Operations during Option


The Optionee has the exclusive right to determine what Expenditures and Mining
Operations it will perform and when they will be performed.  Upon the completion
of any technical reports, copies of all reports along with copies of all
available data relating to exploration activities undertaken by the Opionee
shall be provided to the Optionor on a timely basis.


During the currency of this Agreement, the Optionee, its servants, agents and
workmen and any persons duly authorized by the Optionee, shall have the right of
access to and from and to enter upon and take possession of and prospect,
explore and develop the Property in such manner as the Optionee in its sole
discretion may deem advisable and shall have the right to remove and ship
therefrom ores, minerals, metals, or other products recovered in any manner
therefrom.


7.            Assignment


During the Option Term, both parties shall have the right to sell, transfer,
assign, mortgage, or pledge its interest in this Agreement or its right or
interest in the Property. It will be a condition of any assignment under this
Agreement that such assignee shall agree in writing to be bound by the terms of
this Agreement applicable to the assignor.  In the event the Optionee completes
all obligations to acquire a 100% interest in the Property the Optionor will
have the right to transfer, assign or sell the NSR on the open market.
 



6

--------------------------------------------------------------------------------



8.            Termination


This Agreement shall forthwith terminate in circumstances where:


 
(a)
The Optionee shall fail to comply with any of its obligations hereunder, subject
to Force Majeure, and within 30 days of receipt by the Optionee of written
notice from the Optionor of such default, the Optionee has not:



 
(i)
Cured such default, or commenced proceedings to cure such default and prosecuted
same to completion without undue delay; or



 
(ii)
Given the Optionor notice that it denies that such default has occurred.



In the event that the Optionee gives notice that it denies that a default has
occurred, the Optionee shall not be deemed to be in default until the matter
shall have been determined finally through such means of dispute resolution as
such matter has been subjected to by either party; or


 
(b)
The Optionee gives 30 days written notice of termination to the Optionor, which
it shall be at liberty to do at any time after the execution of this Agreement
with the exception that the Optionee shall not terminate the agreement within 90
days prior to August 31 of any given year. If and when the Optionee elects to
terminate this Agreement, or terminate one of the projects comprising the
Property, at such time the Property or the specific project will be returned to
the Optionor.



Upon the termination of this Agreement under this Section 8, the Optionee shall
cease to be liable to the Optionor in debt, damages, annual rental fees, or
otherwise.  Upon termination of this Agreement under this Section 8, the
Optionee shall vacate the Property within a reasonable time after such
termination, but shall have the right of access to the Property for a period of
six months thereafter for the purpose of removing its chattels, machinery,
equipment and fixtures.  Upon termination of this Agreement, the Optionee shall
ensure that copies of all data, results and reports are provided to the
Optionor.



7

--------------------------------------------------------------------------------



9.            Representations, Optionies, and Covenants of the Optionor


The Optionor represents, Options and covenants to and with the Optionee as
follows:


(a)            The Optionor is an individual residing in the United States;


 
(b)
The Optionor has full power and authority to carry on his business and to enter
into this Agreement and any agreement or instrument referred to or contemplated
by this Agreement;



 
(c)
Neither the execution and delivery of this Agreement, nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;



 
(d)
The execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents;



 
(e)
The Agreement constitutes a legal, valid and binding obligation of the Optionor;



 
(f)
The Property is accurately described in Schedule “A”, is in good standing under
the laws of the jurisdiction in which it is located and is free and clear of all
liens, charges and encumbrances;



 
(g)
The Optionor is the sole recorded and beneficial owner of the Property and has
the exclusive right to enter into this Agreement and all necessary authority to
transfer its interest in the Property in accordance with the terms of this
Agreement;



 
(h)
No Person, firm or corporation has any proprietary or possessory interest in the
Property other than the Optionor, and no person, firm or corporation is entitled
to any royalty or other payment in the nature of rent or royalty on any
minerals, ores, metals or concentrates or any other such products removed from
the Property other than the government of the state of Arizona pursuant to
statute; notwithstanding any Federal or State royalties or net proceeds tax
derived from mining operations.




8

--------------------------------------------------------------------------------



 
(i)
Upon request by the Optionee, and at the sole cost of the Optionee, the Optionor
shall deliver or cause to be delivered to the Optionee copies of all available
maps and other documents and data in its possession respecting the Property.
Nothing will be withheld, hidden, or kept from the Optionee, whether the data or
information is held or not by the Optionor; and



 
(j)
Subject to performance by the Optionee of its obligations under Section 4,
during the Option Period, the Optionor will keep the Property in good standing,
free and clear of all liens, charges and encumbrances, will carry out all Mining
Operations on the Property in a miner-like fashion if the Optionee elects to use
the mining expertise and consulting services of the Optionor, will obtain all
necessary licenses and permits as shall be necessary and will file all
applicable work up to the legal limits as assessment work under the laws of the
state of Arizona.



10.            Representations, Optionies and Covenants of the Optionee


The Optionee represents, Options and covenants to and with the Optionor that:


 
(a)
The Optionee is a company duly organized validly existing and in good standing
under the laws of Canada;



 
(b)
The Optionee has full power and authority to carry on its business and to enter
into this Agreement and any agreement or instrument referred to or contemplated
by this Agreement;



 
(c)
Neither the execution and delivery of this Agreement, nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;



 
(d)
The execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents; and



 
(e)
This Agreement constitutes a legal, valid and binding obligation of the
Optionee.




9

--------------------------------------------------------------------------------



11.            Indemnity and Survival of Representation


The representation and Optionies hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and shall survive the
acquisition of any interest in the Property by the Optionee and each of the
parties will indemnify and save the other harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach of any
representation, Option, covenant, agreement or condition made by them and
contained in this Agreement.


The Optionor agrees to indemnify and save harmless the Optionee from any
liability to which it may be subject arising from any Mining Operations carried
out by the Optionor or at its direction on the Property. The Optionee agrees to
indemnify and save harmless the Optionor from any liability to which it may be
subject arising from any Mining Operations carried out by the Optionee or at its
direction on the Property.


The Optionor agrees to indemnify and save harmless the Optionee from any
liability arising form any and every kind of work done on or with respect to the
Property prior to the signing of this Agreement (the “Prior Operations”).
Without limiting the generality of the foregoing, Prior Operations includes all
work capable of receiving assessment credits pursuant to the state of Arizona
and the work of assessment, geophysical, geochemical and geological surveys,
studies and mapping, investigating, drilling, designing, examining equipping,
improving, surveying, shaft sinking, raising, cross-cutting and drifting,
searching for, digging, trucking, sampling, working and procuring minerals, ores
and metals, in surveying and bringing any mineral claims to lease or patent, in
doing all other work usually considered to be prospecting, exploration,
development, a feasibility study, mining work, milling, concentration,
beneficiation of ores and concentrates, as well as the separation and extraction
of Mineral Products and all reclamation, restoration and permitting activities.


12.            Confidentiality    


The parties hereto agree to hold in confidence all information obtained in
confidence in respect of the Property or otherwise in connection with this
Agreement other than in circumstances where a party has an obligation to
disclose such information in accordance with applicable securities legislation,
in which case such disclosure shall only be made after consultation with the
other party.



10

--------------------------------------------------------------------------------



13.            Notice
 
All notices, consents, demands and requests (in this Section 13 called the
“Communication”) required or permitted to be given under this Agreement shall be
in writing and may be delivered personally sent by telegram, by telex or
telecopier or other electronic means or may be forwarded by first class prepaid
registered mail to the parties at their addresses first above written. Any
Communication delivered personally or sent by telegram, telex or telecopier or
other electronic means including email shall be deemed to have been given and
received on the second business day next following the date of sending. Any
Communication mailed as aforesaid shall be deemed to have been given and
received on the fifth business day following the date it is posted, addressed to
the parties at their addresses first above written or to such other address or
addresses as either party may from time to time specify by notice to the other;
provided, however, that if there shall be a mail strike, slowdown or other
labour dispute which might effect delivery of the Communication by mail, then
the Communication shall be effective only if actually delivered. For purposes of
this agreement and as a definition of address the Optionor’s email shall be
defined as margarita729@yahoo.com. The Optionee’s email shall be defined as
scottpraill@shaw.ca and the Optionee’s telecopier number is 604-844-7840. Notice
will be provided to each party should their respective email address change.


14.            Further Assurances


Each of the parties to this Agreement shall from time to time and at all times
do all such further acts and execute and deliver all further deeds and documents
as shall be reasonably required in order to fully perform and carry out the
terms of this Agreement


15.            Entire Agreement


The parties hereto acknowledge that they have expressed herein the entire
understanding and obligation of this Agreement and it is expressly understood
and agreed that no implied covenant, condition, term or reservation, shall be
read into this Agreement relating to or concerning any matter or operation
provided for herein


16.            Proper Law and Arbitration


This Agreement will be governed by and construed in accordance with the laws of
the Arizona and the United States. The parties hereto hereby irrevocably attorn
to the jurisdiction of the Courts of Arizona. All disputes arising out of or in
connection with this Agreement, or in respect of any defined legal relationship
associated therewith or derived therefrom, shall be referred to and finally
resolved by a sole arbitrator by arbitration under the rules of Arizona.


17.            Enurement


This Agreement will ensure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.



11

--------------------------------------------------------------------------------



18.            After Acquired Properties


 
(i)
Any and all rights, titles, interests and estates acquired by either party
within five miles from the existing perimeter of the Property boundaries during
the term of this Agreement shall become part of the Property subject to this
Agreement, and all lands within any such rights, titles, interests and estates
shall become part of the Property subject to this Agreement, without any
additional consideration, as if such rights, titles, interests and estates were
originally subject hereto, except that no such right, title, interest or estate
shall cause the Area of Interest to be expanded. The acquiring party shall
notify the other party of such acquisition within 10 days after such
acquisition.  The other party shall then have 60 days after delivery of such
notice in which to notify the acquiring party that the other party, in its sole
discretion, elects not to have such right, title, interest or estate become
subject to this Agreement.  Any costs incurred by the Optionor in staking,
locating, recording or otherwise acquiring any “After Acquired Properties” will
be deemed to be Mining Operations for which the Optionor will be entitled to
reimbursements as part of the Expenditures payable by the Optionee hereunder.



 
(ii)
Any additional claims agreed by the Optionee to be staked by the Optionor within
five miles from the existing perimeter of the Property boundaries shall form
party of this Agreement. The Optionee will reimburse the Optionor for the costs
of staking the additional claims, unless the Optionee does not elect to have the
additional claims subject to this Agreement.



19.            Default


Notwithstanding anything in this Agreement to the contrary if any party (a
“Defaulting Party”) is in default of any requirement herein set forth the party
affected by such default shall give written notice to the Defaulting Party
specifying the default and the Defaulting Party shall not lose any rights under
this Agreement, unless thirty (30) days after the giving of notice of default by
the affected party the Defaulting Party has failed to take reasonable steps to
cure the default by the appropriate performance and if the Defaulting Party
fails within such period to take reasonable steps to cure any such default, the
affected party shall be entitled to seek any remedy it may have on account of
such default including, without limiting, termination of this Agreement.


20.            Payment


All references to monies herein shall be in United States currency unless
otherwise specified. The Optionee shall make payments for the Expenditures
incurred by the Optionor no later than 15 days after the receipt of invoices
delivered by the Optionee to do any acts or make any payments hereunder, and any
act or payment or payments as shall be made hereunder shall not be construed as
obligating the Optionee to do any further act or make any further payment or
payments.

12

--------------------------------------------------------------------------------



21.            Supersedes Previous Agreements


This Agreement supersedes and replaces all previous oral or written agreements,
memoranda, correspondence or other communications between the parties hereto
relating to the subject matter hereof.


IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement
effective as of the 14th day of July, 2006




James Sorrell






Per:__/s/_________________________
James Sorrell






American Goldrush Corp.








Per:___/s/________________________
Andrew Gourlay, President

















13

--------------------------------------------------------------------------------



SCHEDULE “A”


LIST OF MARGARITA GOLD PROPERTY UNPATENTED CLAIMS


Margarita Gold Property Claims, Oro Blanco Mining District, Santa Cruz County,
Arizona,
 
CLAIM NAME

BLM SERIAL NUMBER
   
ORO 1
348014
ORO 2
348015
ORO 3
348016
ORO 4
348017
ORO 5
348018
ORO 6
348019
ORO 7
348020
ORO 8
348021
ORO 9
348022
ORO 10
348023
ORO 11
348329
ORO 12
348330
ORO 13
348331
ORO 14
348332
ORO 15
348333
ORO 16
348334
ORO 17
356140
ORO 18
356141
ORO 19
356142
ORO 20
356143
ORO 21
356144
ORO 22
356145
ORO 23
356146
ORO 24
356147
ORO 25
356148
ORO 26
356149
ORO 27
356150
ORO 28
356151
ORO 29
356152
ORO 30
356153
ORO 31
356154
ORO 32
356155
ORO 33
356156
ORO 34
356157
ORO 35
356158
ORO 36
356159
ORO 37
356160
ORO 38
356161
ORO 39
356162




14

--------------------------------------------------------------------------------





SCHEDULE “B”


“Net Smelter Return” shall mean the aggregate proceeds received by the Optionee
from time to time from any smelter or other purchaser from the sale of any ores,
concentrates, metals or any other material of commercial value produced by and
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:


(a)
The cost of transportation of the ores, concentrates or metals from the Property
to such smelter or other purchaser, including related insurance;

(b)            Smelting and refining charges including penalties; and


 
The Optionee shall reserve and pay to the Optionor a NSR equal to two (2%)
percent

 
of Net Smelter Return.



Payment of NSR payable to the Optionor hereunder shall be made quarterly within
thirty (30) days after the end of each calendar quarter during which the
Optionee receives Net Smelter Returns in USD dollars or in kind bullion at the
discretion of the Optionor. Within (60) days after the end of each calendar
quarter for which the NSR for such year shall be audited by the Optionee and any
adjustments in the payments of NSR to the Optionor shall be made forthwith after
completion of the audit. All payments of NSR to the Optionor for a calendar year
shall be deemed final and in full satisfaction of all obligations of the
Optionee in respect thereof, if such payments or the calculations thereof are
not disputed by the Optionor of the same audited statement. The Optionee shall
maintain accurate records relevant to the determination of the NSR and the
Optionor or its authorized agent, shall be permitted the right to examine such
records at all reasonable times.




 
15

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 